UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAMS, SCOTT & ASSOCIATES, LLC,
 WSA WILLIAMS, SCOTT & ASSOCIATES;
 WSA, LLC; SUPREME IMPORTS, LLC;
 JOHN T. WILLIAMS,
                                                                     19-CV-837 (CM)
                                 Plaintiffs,
                                                                ORDER OF DISMISSAL
                     -against-

 UNITED STATES OF AMERICA, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff John T. Williams, a Georgia resident, paid the fee to bring this pro se action

alleging that Defendants violated his constitutional rights.1 Also listed as Plaintiffs are Williams,

Scott & Associates, LLC; WSA Williams, Scott & Associates, LLC; WSA, LLC; and Supreme

Imports, LLC (the “business Plaintiffs”). This action arises out of a Federal Trade Commission

enforcement action in Georgia, and a criminal proceeding in this District. For the reasons set

forth below, the amended complaint is dismissed.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants




       1
          Plaintiff was incarcerated when he filed this action, but he is now on supervised release.
On February 7, 2019, the Court dismissed the complaint without prejudice because Plaintiff was
barred under the “three strikes” provision of the Prison Litigation Reform Act, 28 U.S.C.
§ 1915(g), from filing any federal civil action in forma pauperis while a prisoner unless he is in
imminent danger of serious physical injury. See Williams v. Bank United, No. 1:17-CV-1386
(N.D. Ga. May 4, 2017), report & recommendation adopted, (N.D. Ga. May 30, 2017). Plaintiff
filed a notice of appeal on March 11, 2019, withdrew the appeal on March 27, 2019, and paid the
fee on April 2, 2019. On April 3, 2019, the Court reopened the case.
Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to make a short and

plain statement showing that the pleader is entitled to relief. A complaint states a claim for relief

if the claim is plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). To review a complaint for plausibility, the Court accepts all

well-pleaded factual allegations as true and draws all reasonable inferences in the pleader’s

favor. Iqbal, 556 U.S. at 678-79 (citing Twombly, 550 U.S. at 555). But the Court need not accept

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially legal

conclusions. Id. at 678 (citing Twombly, 550 U.S. at 555). After separating legal conclusions

from well-pleaded factual allegations, the court must determine whether those facts make it

plausible – not merely possible – that the pleader is entitled to relief. Id.

                       BACKGROUND AND PROCEDURAL HISTORY

        The following facts are gleaned from the amended complaint and public records.2 In

2014, the Federal Trade Commission brought a civil action in Georgia against Plaintiff, Chris



        2
         See Blue Tree Hotels Inv. (Can.), Ltd. v. Starwood Hotels & Resorts Worldwide, Inc.,
369 F.3d 212, 217 (2d Cir. 2004) (courts can “look to public records . . . in deciding a motion to
dismiss”); see also Goel v. Bunge, Ltd., 820 F.3d 554, 558-59 (2d Cir. 2016) (noting that courts
generally “do not look beyond ‘facts stated on the face of the complaint, . . . documents
appended to the complaint or incorporated in the complaint by reference, and . . . matters of


                                                   2
Lenyszyn, and two businesses (Williams, Scott & Assocs., LLC, and WSA, LLC) for debt

collection activity that allegedly violated the Federal Trade Commission Act and the Fair Debt

Collection Practices Act. See FTC v. Lenyszyn, No. 14-CV-1599 (N.D. Ga. filed May 27, 2014)

(the “FTC case”).3 The Georgia court appointed a receiver, and issued an injunction that

authorized the receiver to take control over Plaintiff’s businesses and assets. (ECF No. 8 ¶¶ 1, 3,

6, 32.)

          Also in 2014, Plaintiff, Lenyszyn, other individuals, and Williams, Scott, and Associates,

LLC (WSA, LLC), were indicted on charges of conspiracy to commit wire fraud, arising out of

debt collection activity occurring within this District.4 See United States v. Williams, No.14-CR-

784-2 (S.D.N.Y.) (ECF Nos. 1-3.) Defense counsel moved to dismiss the indictment on a number

of grounds, and also moved to suppress evidence on the ground that the affidavit in support of

the search warrant “contained a hodge-podge of intentionally false statements, as well as

intentionally or recklessly misleading omissions. Absent this false and misleading information,

the warrant cannot support a finding of probable cause. The ensuing search was therefore

unlawful.”5 (Id., No. 128 at 6.)


which judicial notice may be taken’” when deciding a motion under Fed. R. Civ. P. 12(b)(6))
(citing Concord Assocs., L.P. v. Entm’t Props. Tr., 817 F.3d 46, 51 n. 2 (2d Cir. 2016)).
          3
         The court entered a default judgment against Plaintiff and denied his motion to vacate
that judgment. See FTC v. Lenyszyn, No. 14-CV-1599 (N.D. Ga. Apr. 2, 2015), aff’d, No. 18-
11554-A (11th Cir. Nov. 5, 2018), recons. denied (11th Cir. May 29, 2019) (holding that Plaintiff
“has offered no meritorious arguments to warrant relief.”).
          4
         Plaintiff’s custody was transferred from Georgia to this District in December 2014. See
United States v. Williams, No. 14-MJ-1037 (N.D. Ga. Dec. 2, 2014) (ECF No. 33.) Plaintiff was
detained from the time of his arrest until his release under supervision.
          5
          In follow-up submissions, defense counsel argued that FBI Agent Timothy Brody
misled the magistrate judge in Georgia by presenting “misrepresentations of fact involving the
debt collection business and, excluding those false facts, the judge did not have probable cause to
issue a search warrant.” (14-CR-784-2, ECF no. 163.) The allegedly false facts included that “the
debt collected by WSA was fraudulent or fictitious.” (Id. at 3.)


                                                   3
       Judge Torres denied the suppression motion on June 6, 2016, and the matter was

reassigned to Judge Sullivan on June 28, 2016. (Id., ECF No. 173.) A jury found Plaintiff guilty

on July 12, 2016, and he was sentenced to five years in prison and three years of postrelease

supervision, credited with time served, and ordered to pay restitution. The Second Circuit

affirmed Plaintiff’s conviction. See No. 16-4186-cr (2d Cir. July 9, 2018) (See 14-CR-784-2,

ECF Nos. 215, 217.)6

       Plaintiff’s original complaint is dated January 15, 2019. Plaintiff’s amended complaint,

filed on April 9, 2019, is 113 pages long with attachments, and names 41 defendants, including

the United States; employees at the FTC, the FBI, the U.S. Attorney’s Office, and the probation

department; the Clerks of Court of the Second Circuit, this Court, and the Northern District of

Georgia; and the court-appointed receiver in the FTC case and the law firm representing him.7


       6
          The Second Circuit held: (1) the fact that Plaintiff was both criminally prosecuted and
the subject of the FTC civil action did not violate double jeopardy; (2) the record belied
Plaintiff’s claim that his arrest had not been supported by probable cause or a valid warrant; (3)
venue for Plaintiff’s conviction was proper in this District; (4) Plaintiff’s 19-month pretrial
detention did not violate due process; (5) jury instructions did not constructively amend the
indictment; (6) Plaintiff’s sentence was not procedurally unreasonable, and he failed to show that
he was similarly situated to his co-defendant for the purpose of raising a sentencing disparity
claim; (7) counsel was not ineffective; and (8) the claims in Plaintiff’s pro se supplemental brief
lacked merit. No. 16-4186-cr (2d Cir. July 9, 2018).
       7
         Defendants are identified in the amended complaint as: the United States; Preet Bharara
(AG Supervisor); George Venizelos (FBI Supervisor); Richard Zabel (DAG Supervisor); Nicole
Friedlander (Supervisor AUSA); Sam Olens (AG Supervisor); Sally Yates (AG Supervisor);
Richard Frankel (FBI Supervisor); James Comey (FBI Supervisor); Darren Kible (FBI
Supervisor); Edith Ramirez (FTC Supervisor); Valerie Verduse (FTC Supervisor); Jessica Rich
(FTC Supervisor); Jonathan Nuechterlein (FTC Supervisor); William Effren (FTC Supervisor);
Deborah Marrone (FTC Supervisor); Catherine Wolfe (Supervisor COC); Ruby Krajick
(Supervisor COC); James Hatten (Supervisor COC); Michael Fuqua (Receiver); Jennifer D.
Odom (attorney, Bryan Cave, LLP); Danielle C. Parrington, attorney, Bryan Cave, LLP);
Michael S. Lewis (FTC); Frank Franklin (UC); Robin Rock (FTC-AUSA); Marcela Mateo
(FTC-AUSA); Jill Jeffries (Probation); Joseph D. Stites (FBI); Patrick Carrol (FBI); Kurt Dirker
((FBI); Timothy Brody (FBI); Brian Comisky (FBI); Kevin Song (AUSA); Jonathan Cohen
(AUSA); Benet Kearney (AUSA); Richard Tarlowe (AUSA); Sarah Paul (AUSA); Jennifer
Gachiri (AUSA); Daniel Tehrani (AUSA); Jeffrey A. Brown (AUSA); and Laura D. Pfister


                                                 4
The gravamen of Plaintiff’s amended complaint is that Defendants, motivated by racial animus,

conspired to violate his constitutional rights. Following is a summary of Plaintiff’s allegations.

       In the summer of 2012, FBI Agent Timothy Brody came to Plaintiff’s Georgia home

brandishing a firearm. Brody told Plaintiff that “they had been by his office and heard through

the door how his employees were talking to their customers.” Plaintiff asserts that:

       this matter was something to be handled by the civil courts, so if the customers
       wanted to sue they had every right to under the FDCPA. The plaintiff then told the
       FBI to leave his property, this incident started an illegal investigation into the
       plaintiff’s personal life.

(ECF No. 8 ¶¶ 44-45.)

       On May 28, 2014, the FBI raided the WSA, LLC office. A district judge in Georgia

granted the FTC an injunction authorizing a court-appointed receiver (Fuqua), and the law firm

representing him (Bryan Cave LLP) to seize Plaintiff’s businesses and funds without giving him

an opportunity to respond. (Id. ¶¶ 46-47.) The FTC “altered and manipulated documents using

white out” to seize $25,000 from WSA Williams, Scott & Associates LLC, a business to which

the injunction did not apply. (Id. at 49.) According to Plaintiff, “a legitimate and legal search

warrant was never obtained by the government.” (Id. at 7.) Plaintiff asserts that the warrant was

unlawful because it was issued in a Georgia miscellaneous case (14-MC-500 (JFK)) that was

“not connected to” the criminal case in this Court, that the magistrate judge “never gave

consent,” and that Plaintiff was not arrested until November 18, 2014.

       After the “defendant Supervisors” learned that Plaintiff had “exercised his constitutional

right” to open “a few new businesses,” they conspired to manufacture a criminal case against




(AUSA). (ECF No. 8.) Plaintiff names the individual defendants in their official capacities. (Id.
at ¶¶4- 43.


                                                  5
him, and they arrested Plaintiff on November 18, 2014, without reasonable suspicion or probable

cause “at 5:00 a.m. with a marshals [sic] knee in his back as if he were a slave.” (Id. ¶¶ 51, 61.)

       The FBI conspired with the FTC “by simultaneously attacking him causing confusion,

illegally searching and seizing his property with a fake search warrant so he couldn’t retain

adequate counsel, then manufacturing a criminal and civil case against him.” (Id. ¶ 48.)

       Plaintiff attaches to the amended complaint copies of “fraudulent,” “facially invalid,” and

“fake” documents from the FTC case, the criminal matter before the Georgia magistrate judge,

and the criminal case here. (Id. at 43-55.) According to Plaintiff, these documents are suspect

because they contain blank spaces or are lacking either a signature page or a raised seal. (Id. at

62-67.) Plaintiff asserts that his signature was forged on an injunction-related document that was

filed in the FTC case, that Northern District of Georgia Judge Janet E. King’s signature on

various documents is inconsistent and therefore forged, and that Defendants altered the docket

sheets of his cases in Georgia, this Court, and the Second Circuit. (Id. at 59, 61, 62, 65, 83-94.)

       Plaintiff invokes the Court’s federal question jurisdiction and diversity jurisdiction under

28 U.S.C. §§ 1331 and 1332, and 42 U.S.C. §§ 1983 and 1985. Plaintiff asserts that Defendants

violated his rights, and conspired to violate his rights, under the Fourth, Fifth, Sixth, Seventh,

Eighth and Fourteenth Amendments. Plaintiff asserts claims of false imprisonment, wrongful

confinement, loss of liberty, abuse of process, cruel and unusual punishment, excessive fines,

wrongful pretrial detention with no bail, illegal search and seizure, violations of “warrant order,”

violations of his right to a speedy trial, the Due Process Clause, and the Double Jeopardy Clause,

intentional infliction of emotional distress, and “fraud and deceit tort.” Plaintiff alleges that

Defendants caused him embarrassment, humiliation, mental pain, and suffering. Plaintiff also




                                                   6
claims that Defendants violated criminal statutes — 18 U.S.C. §§ 2, 1001 — and Federal Rule of

Criminal Procedure 4.

        In addition, Plaintiff advances an equal protection claim. He asserts that the government

arrested him for conduct that was not criminal, and that he was punished more harshly than his

co-defendant, Lenyszyn and other similarly situated debt collectors because he is African

American and of a different “class.” (Id. at 79.) He also cites to cases that the FTC filed in this

Circuit against white-owned debt collectors, and notes that those cases did not lead to criminal

charges. (Id. at 11.)

        Attached to the original complaint, but not the amended complaint, is an August 2, 2018

letter from the United States Department of Justice denying Plaintiff’s request for

reconsideration of an administrative tort claim.

        We have reviewed your request for reconsideration of the denial of the
        administrative tort claim you submitted to the U.S. Department of Justice on May
        25, 2018, relative to the alleged acts or omissions of the United States Attorney’s
        Office for the Southern District of New York, The Federal Bureau of
        Investigation, the Administrative Office of the U.S. Courts, and the Federal Trade
        Commission occurring in July 2015. After reconsideration, it has been determined
        that your claim is not compensable. Accordingly, your claim must be and hereby
        is denied.

(ECF No. 1 at 27.) The letter informs Plaintiff of his right to “file suit in an appropriate United

States District Court no later than six months after the date of mailing of this notification.” (Id.)

        Finally, Plaintiff asserts a claim of “actual innocence,” and he cites to Federal Rule of

Criminal Procedure 52(b), and 28 U.S.C. § 2255. (Id. at 2.) He claims that “fatal errors” in his

criminal case require “reversal” of his conviction, including the fact that he was charged with

conspiracy to commit wire fraud without charging him with committing wire fraud. Id. ¶ 8.)

Plaintiff informs the Court that a motion to vacate his sentence under 28 U.S.C. § 2255 “is being

submitted soon.” (Id. at 2, 7.)



                                                   7
       More recently, Plaintiff has submitted two letters asking the Court to direct the FBI to

stop harassing him and his family in Georgia. (ECF No. 11.)

                                     PRIOR LITIGATION

       Plaintiff filed two complaints in the Northern District of Georgia that were dismissed on

the merits, and they relate to this matter.8 In Supreme Imports LLC v. Fuqua, No. 16-CV-986

(N.D. Ga. filed Mar. 25, 2016), Plaintiff alleged, among other things, that Fuqua (the receiver)

and FBI agent Brody unlawfully raided his Georgia office, and that the defendants conspired to

violate his constitutional rights and were motivated by racial animus. The court dismissed the

complaint, holding that Plaintiff had failed to state a conspiracy claim, that defendants were

immune from suit, and that diversity jurisdiction was lacking. See No. 16-CV-986 (N.D. Ga.

Dec. 5, 2016) (adopting report and recommendation).

       In WSA Williams Scott & Associates v. Orion Payment Systems, No. 16-CV-984 (N.D.

Ga. filed Mar. 25, 2016), Plaintiff alleged, among other things, that the defendants, including

FTC attorneys Rock and Mateo, conspired to violate his constitutional rights, improperly ordered

subpoenas, tampered with evidence, forged Plaintiff’s signature on documents, and illegally

froze his accounts. The court rejected the conspiracy claim, and dismissed the complaint for lack

of diversity jurisdiction and on immunity grounds. Id. (N.D. Ga. Jan. 23, 2017) (adopting report

and recommendation).




       8
        Other cases that Plaintiff filed in the Northern District of Georgia and in this Court were
dismissed without prejudice under the three-strikes provision of § 1915(g).


                                                 8
                                           DISCUSSION

 A.         Challenge to Conviction and Sentence

        In the amended complaint, Plaintiff attacks the integrity of his conviction and sentence.

Plaintiff asserts that he is actually innocent, that “fatal errors” occurred during the criminal

proceedings that require “reversal” of his conviction, and that he plans on filing a motion to

vacate the sentence under 28 U.S.C. § 2255.9 Because Plaintiff intends to file a § 2255 motion,

and his time to do so has not expired, the Court declines to construe his amended pleading as

seeking relief under § 2255, and will not consider any claims challenging the validity of his

conviction or sentence.10 This is without prejudice to Plaintiff’s filing any future submissions

under § 2255.11

 B.         Claim Arising Out of the FTC Case

                 Joinder

        Under Rule 20(a)(2) of the Federal Rules of Civil Procedure, a plaintiff may join multiple

defendants in one action if: (A) any right to relief is asserted against them jointly, severally, or, in

the alternative, arising out of the same transaction, occurrence, or series of transactions; and



        9
          In almost all cases, a plaintiff has only one opportunity to bring a § 2255 motion
challenging a particular judgment within the applicable limitations period. See 28 U.S.C.
§ 2255(f). Accordingly, courts must grant an opportunity to withdraw an application that is not
clearly labeled as a § 2255 motion before recharacterizing it as a § 2255 motion, Adams v. United
States, 155 F.3d 582, 584 (2d Cir. 1998) (per curiam). A Rule 41(g) motion “that is brought after
the criminal proceeding is over is treated as a civil equitable action.” Diaz v. United States, 517
F.3d 608, 610 (2d Cir. 2008).
        10
         Because he is currently on supervised release, Plaintiff remains “in custody” for
purposes of a motion for § 2255 relief. See, e.g., Douglas v. United States, No. 08-CV-4728,
2009 WL 1322328, at *1 (E.D.N.Y. May 13, 2009).
        11
          Plaintiff moved under Federal Rule of Criminal Procedure 41(g) for the return of
property. The Court directed the Clerk of Court to open that submission as a new civil action.
Thereafter, Plaintiff moved to withdraw that case, and Judge Sullivan dismissed it without
prejudice. See Williams v. United States, No. 19-CV-5692 (RJS) (S.D.N.Y. July 1, 2019).


                                                   9
(B) any question of law or fact common to all defendants will arise in the action. Although courts

have interpreted Rule 20(a)(2) liberally to allow related claims to be tried within a single

proceeding, see Barr Rubber Products Co. v. Sun Rubber Co., 425 F.2d 1114, 1126-27 (2d Cir.

1970), “the mere allegation” that a plaintiff was injured by all of the defendants is not sufficient

to join unrelated parties as defendants in the same lawsuit pursuant to Rule 20(a), Deskovic v.

City of Peekskill, 673 F. Supp. 2d 154, 167 (S.D.N.Y. 2009).

        Plaintiff has failed to show that his allegations arising from the FTC case are properly

joined with his claims arising from his criminal case. Plaintiff attempts to link these two

proceedings by alleging that all of the defendants conspired to violate his constitutional rights.

But as the United States District Court for the Northern District of Georgia already concluded,

Plaintiff does not state a conspiracy claim. See Supreme Imports LLC v. Fuqua, No. 16-CV-986

(N.D. Ga. Dec. 5, 2016); WSA Williams Scott & Associates v. Orion Payment Systems, No. 16-

CV-984 (N.D. Ga. Jan. 23, 2017). Plaintiff’s effort to allege a conspiracy that is even more wide-

ranging than the one alleged in the Northern District of Georgia cases does not cure that — in

fact, it only makes his claims more implausible. Plaintiff’s claims arising out of the FTC case in

Georgia are therefore not properly joined with his claims arising out of his prosecution in this

District.

              Venue – Bivens and Federal Tort Claims Act

        Plaintiff asserts claims under 42 U.S.C. § 1983. Because Plaintiff alleges that his

constitutional rights were violated by federal employees, the Court liberally construes Plaintiff’s

amended complaint as asserting claims under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)

(“[Bivens] is the federal analog to suits brought against state officials under [§ 1983].”); Morales

v. City of New York, 752 F.3d 234, 237 (2d Cir. 2014).


                                                 10
       Venue for Bivens claims is governed by 28 U.S.C. § 1391(b). See Gonzalez v. Hasty, 651

F.3d 318, 324 (2d Cir. 2011). Under that statute, a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents of the
       State in which the district is located; (2) a judicial district in which a substantial part of
       the events or omissions giving rise to the claim occurred, or a substantial part of property
       that is the subject of the action is situated; or (3) if there is no district in which an action
       may otherwise be brought as provided in this section, any judicial district in which any
       defendant is subject to the court’s personal jurisdiction with respect to such action.

Under § 1391(c), a “natural person” resides in the district where the person is domiciled.

       The Federal Tort Claims Act (FTCA), codified at 28 U.S.C. §§ 1346(b), 2671-80,

provides for a waiver of sovereign immunity for certain claims for monetary damages arising

from the tortious conduct of federal government officers or employees acting within the scope of

their office or employment. See 28 U.S.C. § 1346(b)(1). FTCA claims against the United States

“may be prosecuted only in the judicial district where the plaintiff resides or wherein the act or

omission complained of occurred.” 28 U.S.C. § 1402(b).

       Plaintiff resides in Georgia, the events relating to the FTC case arose in Georgia, and

most of the Defendants named in connection with the FTC case reside in Georgia. Plaintiff fails

to allege facts showing that, in connection with the FTC case, venue is proper in this Court under

§ 1391(b) or the FTCA venue statute.

C.      Claims Arising in this District12

              Claims Under Bivens

       Plaintiff alleges that his constitutional rights were violated in the course of his criminal

proceedings in this District. A plaintiff may bring Bivens claims against a federal official to seek


       12
          The statute of limitations for a Bivens claim is three years, see Gonzalez v. Hasty, 802
F.3d 212, 220 (2d Cir. 2015), and such claims accrue when a plaintiff knew or had reason to
know of the injury that is the basis of the claim. Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir.
2013). Under the FTCA, an administrative claim must be filed within two years of the claim’s
accrual. 28 U.S.C. §§ 2401(b), 2675(a); A.Q.C. ex rel Castillo v. United States, 715 F. Supp. 2d


                                                  11
redress for a violation of his constitutional rights. See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)

(“[Bivens] is the federal analog to suits brought against state officials under [42 U.S.C.

§ 1983].”). But Bivens relief is available only against federal officials who are personally liable

for the alleged constitutional violations, not against the United States. Ziglar v. Abbasi, 137 S. Ct.

1843, 1860 (2017); Turkmen v. Hasty, 789 F3d 218, 233 (2d Cir. 2015); FDIC, 510 U.S. at 484-

86; Hightower v. United States, 205 F. Supp. 2d 146, 155 (S.D.N.Y.2002). Further, “Bivens

claims do not lie against federal employees in their official capacities, because such suits are

considered actions against the United States, and are barred by the doctrine of sovereign

immunity.” Wright v. Condit, No. 13-CV-2849, 2015 WL 708607, at *1 (S.D.N.Y. Feb. 18, 2015)

(citing Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994)). Plaintiff

therefore cannot pursue his constitutional claims against the United States or against the

individual defendants in their official capacities.

       Moreover, the Supreme Court has implied a damages remedy against federal employees

under Bivens in only three contexts: (1) unreasonable search and seizure under the Fourth

Amendment, Bivens, 403 U.S. 388 (1971), (2) employment discrimination under the Fifth

Amendment, Davis v. Passman, 442 U.S. 228 (1979), and (3) inadequate medical treatment of an

inmate under the Eighth Amendment, Carlson v. Green, 446 U.S. 14 (1980). Recently, “the Court

has made clear that expanding the Bivens remedy is now a ‘disfavored’ judicial activity,” Ziglar

v. Abbasi, 137 S. Ct. 1843, 1857 (2017), and a Bivens remedy is not available, “where there are




452, 457 (2d Cir. 2010) (citing Millares Guiraldes de Tineo v. United States, 137 F.3d 715, 720
(2d Cir. 1998)). The Court is not adjudicating Plaintiff’s claims on statute of limitations grounds,
but notes that the allegations arising from the 2014 search and arrest appear to be untimely. And
in light of Plaintiff’s litigation history, he would be hard-pressed to show that he was prevented
from timely pursuing these claims.


                                                  12
‘special factors counselling hesitation in the absence of affirmative action by Congress,’”

Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017) (quoting Carlson, 446 U.S. at 18).

       Under Ziglar, therefore, the sole cause of action implicated by the facts that Plaintiff

alleges would be a Fourth Amendment claim. But the allegations in the amended complaint fail

to give rise to a viable Bivens claim. Plaintiff does not provide plausible facts showing that any

of the named Defendants were personally involved in violating his Fourth Amendment rights.

       Moreover, when a prisoner seeks damages in a Bivens action, the district court must

consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence; if it would, the pleading must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated. But if the district court

determines that the plaintiff’s action, even if successful, will not demonstrate the invalidity of

any outstanding criminal judgment against the plaintiff, the action should be allowed to

proceed.” Heck v. Humphrey, 512 U.S. 477, 487 (1994).

       Here, Plaintiff is indirectly challenging his convictions by alleging that Defendants

conspired against him, an allegation that this Court and the Georgia court has already rejected.

Moreover, Plaintiff fails to allege that his conviction has been reversed or called into question in

any way by a court authorized to make such determinations. In fact, Plaintiff unsuccessfully

challenged the validity of the warrant in his criminal proceedings and on direct appeal.13



       13
           A criminal conviction constitutes estoppel in favor of the United States in a subsequent
civil proceeding as to those matters determined by the judgment in the criminal case. See Abdel-
Whab v. Orthopedic Ass’n of Dutchess, 415 F. Supp. 2d 293, 307 (S.D.N.Y. 2006) (citing United
States v. Podell, 572 F.2d31, 35 (3d Cir. 1978)). Plaintiff may be collaterally estopped from
asserting any Fourth Amendment claims that have already been litigated. See Owens v. Treder,
873 F.2d 604, 606 (2d Cir. 1989) (holding that the doctrine of collateral estoppel “may bar
relitigation in a subsequent civil rights action in federal court of an issue that was determined in a
state court criminal proceeding”); Bonilla v. Brancato, No. 99-CV-10657 (LTS) (JCF), 2002 WL
31093614, at *5 (S.D.N.Y. Sept. 18, 2002) (“A plaintiff’s status as a pro se litigant does not, by


                                                 13
               FTCA Claims

        The FTCA confers jurisdiction upon the district courts to hear claims for damages against

a federal agency “for injury or loss of property . . . resulting from the negligent or wrongful

act[s] or omission[s]” of agency employees in their official capacities. 28 U.S.C. § 2679(b)(1);

see Castro v. United States, 34 F.3d 106, 110 (2d Cir. 1994). The statute provides the exclusive

remedy to hold the United States liable for the wrongful or negligent acts of its employees

“under circumstances where the United States, if a private person, would be liable to the

claimant in accordance with the law of the place where the act or omission occurred.” See 28

U.S.C. § 1346(b)(1). Thus, “for liability to arise under the FTCA, a plaintiff’s cause of action

must be comparable to a cause of action against a private citizen recognized in the jurisdiction

where the tort occurred, and [her] allegations, taken as true, must satisfy the necessary elements

of that comparable state cause of action.” Akutowicz v. United States, 859 F.2d 1122, 1125 (2d

Cir. 1999) (internal quotation marks and citations omitted). The proper defendant in an FTCA

case is “the United States, not individual federal . . . agencies.” Holliday v. Augustine, No. 3:14-

CV-0855, 2015 WL 136545, at *1 (D. Conn. Jan. 9, 2015). Accordingly, Plaintiff can only assert

FTCA claims against the United States.

        Here, although Plaintiff appears to have complied with the FTCA’s exhaustion

requirement by filing an administrative claim and obtaining a final decision before coming to

federal court, see 28 U.S.C. § 2675(a), he does not allege any facts suggesting that any defendant

has committed an ordinary tort against him. Plaintiff instead brings claims premised on

violations of his rights under the Fourth Amendment, and his right to due process and equal



itself, preclude barring a claim under the doctrine of collateral estoppel, but it is relevant to a
determination of the fairness of his prior opportunity to be heard.”).



                                                  14
protection ‒ constitutional tort claims. But the FTCA does not waive the sovereign immunity of

the United States for constitutional torts. FDIC v. Meyer, 510 U.S. 471, 477–78 (1994) (“By

definition, federal law, not state law, provides the source of liability for a claim alleging the

deprivation of a federal constitutional right. . . . [And] the United States simply has not rendered

itself liable under [the FTCA] for constitutional tort claims.”); King v. Simpson, 189 F.3d 284,

287 (2d Cir. 1999) (“Congress has not waived the government’s sovereign immunity, for

example, under the Federal Tort Claims Act. . . from lawsuits based on constitutional claims.”).

        Plaintiff’s amended complaint fails because his constitutional claims are not cognizable

under the FTCA, and he does not allege facts suggesting that any Defendant committed a tort

against him in this District.

 D.      Other Issues

               The Business Plaintiffs

        A person who is not an attorney may only represent himself in a pro se action; he may not

represent another entity. See Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506

U.S. 194, 202-03 (1993) (noting that courts do not allow corporations, partnerships, associations,

and other “artificial entities” to appear in court without an attorney); Lattanzio v. COMTA, 481

F.3d 137, 140 (2d Cir. 2007) (“Because both a partnership and a corporation must appear through

licensed counsel, and because a limited liability company is a hybrid of the partnership and

corporate forms, a limited liability company also may appear in federal court only through a

licensed attorney.”) (internal citation omitted); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir.

1998) (“[B]ecause pro se means to appear for one’s self, a person may not appear on another

person’s behalf in the other’s cause. A person must be litigating an interest personal to him. For

example, a lay person may not represent a corporation or a partnership . . . .”) (citations omitted);

Pridgen v. Andresen, 113 F.3d 391, 393 (2d Cir. 1997) (“[A]ppearance pro se denotes (in law


                                                  15
latin) appearance for one’s self; so that a person ordinarily may not appear pro se in the cause of

another person or entity.”).

       Because Plaintiff is not an attorney, the Court dismisses without prejudice his claims on

behalf of the business plaintiffs.

               Diversity Jurisdiction

       Plaintiff does not allege facts demonstrating that the Court has diversity jurisdiction over

this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the

plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S.

381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the claim

is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C.

§ 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted).

       Plaintiff indicates in the amended complaint that both he and multiple Defendants reside

in Georgia, precluding complete diversity of citizenship. And because Plaintiff does not state any

claims falling within the Court’s jurisdiction, the Court declines to exercise supplemental

jurisdiction over any state-law claims Plaintiff may be asserting. See 28 U.S.C. § 1367(c)(3).

                                        LEAVE TO AMEND

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s amended complaint cannot be cured with an amendment, the

Court declines to grant Plaintiff leave to amend.




                                                   16
                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket. The amended complaint is dismissed for failure to state a claim. 28 U.S.C. § 1915

(e)(2)(B)(ii). The claims arising in Georgia are dismissed without prejudice to any action

Plaintiff may file in the Northern District of Georgia.

       The Clerk of Court is directed to terminate all pending motions. (ECF Nos. 9, 10.)

       The Clerk of Court is also directed to docket this as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 3, 2019
           New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




                                                 17
